     Case 2:20-cv-00254-GMN-NJK Document 39 Filed 06/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF NEVADA

10
     NAJY LYOUBI, an individual,                              Case No.: 2:20-cv-00254-GMN-NJK
11
                            Plaintiff,
12
     vs.
13                                                            ORDER GRANTING
                                                              STIPULATION TO EXTEND DATE
     CONSOLIDATED INFORMATION SERVICES,
14   INC. d/b/a CIS INFORMATION SERVICES, a                   FOR DEFENDANT CONSOLIDATED
     Foreign Corporation; EQUIFAX INFORMATION                 INFORMATION SERVICES
15   SERVICES LLC, a Foreign Limited-Liability                SOLUTIONS, INC. TO RESPOND TO
     Company; EXPERIAN INFORMATION                            COMPLAINT
16   SOLUTIONS, INC., a Foreign Corporation; and
     TRANS UNION LLC, a Foreign Limited-Liability             (Second Request)
17   Company,
18                          Defendants.
19

20          COME NOW, Plaintiff NAJY LYOUBI (“Plaintiff”), by and through his attorneys of record,

21   the law firm of Cogburn Law, and Defendant CONSOLIDATED INFORMATION SERVICES

22   SOLUTIONS, INC., improperly sued as CONSOLIDATED INFORMATION SERVICES, INC. d/b/a

23   CIS INFORMATION SERVICES (“CIS”)(collectively, the “Parties”), by the through its attorneys

24   of record, the law firm of Greenberg Traurig, LLP, and hereby stipulate and agree that CIS will have

25   up to and including July 6, 2020, in which to respond to the Complaint. CIS accepted service by virtue

26   of a Waiver of the Service of Summons signed on or about April 13, 2020. The Court granted the

27   Parties’ first stipulation for an extension of time on or about June 9, 2020 to allow CIS additional time

28   ///

                                                         1
     Case 2:20-cv-00254-GMN-NJK Document 39 Filed 06/25/20 Page 2 of 2



 1   to respond to Plaintiff’s Complaint. An additional short extension is being requested as the parties are

 2   discussing the claims asserted against CIS and potential dismissal.

 3          Therefore, it is respectfully requested that CIS be allowed up to and including July 6, 2020, to

 4   respond to the Complaint.

 5          This is the Parties’ second stipulation for an extension of time, and the Stipulation is not made

 6   for purposes of delay.

 7   DATED this 24th day of June, 2020.                  DATED this 24th day of June, 2020.
 8   GREENBERG TRAURIG, LLP                              COGBURN LAW
 9
10        /s/ Jacob D. Bundick                      _          /s/ Erik W. Fox
     JACOB D. BUNDICK, ESQ.                                 JAMIE S. COGBURN, ESQ.
11   Nevada Bar No. 9772                                    Nevada Bar No. 8409
     10845 Griffith Peak Drive, Suite 600                   ERIK W. FOX, ESQ.
12   Las Vegas, NV 89135                                    Nevada Bar No. 8804
                                                            2580 St. Rose Parkway, Suite 330
13   Counsel for Defendant Consolidated                     Henderson, NV 89074
     Information Services Solutions, Inc.
14                                                          Counsel for Plaintiff
15

16
                                            IT IS SO ORDERED.
17

18                                          ________________________________________________
                                            UNITED STATES MAGISTRATE JUDGE
19
                                            DATED: ____________________
                                                    June 25, 2020
20

21

22

23

24

25

26

27

28

                                                        2
